FILED
                                                                          15-0367
                                                                          5/15/2015 12:14:38 PM
                                                                          tex-5300580
                                                                          SUPREME COURT OF TEXAS
                                                                          BLAKE A. HAWTHORNE, CLERK




                     No.        _____________________________


                               IN THE
                     SUPREME COURT OF TEXAS
         ___________________________________________________

                                      B.W.D.,
                                     Petitioner,

                                         v.

                   JAMES W. TURNAGE, FORENSIC DNA
                    & DRUG TESTING SERVICES, INC.,
                              Respondents.

         ___________________________________________________

                PETITIONER’S MOTION FOR EXTENSION
                OF TIME TO FILE PETITION FOR REVIEW


TO THE HONORABLE SUPREME COURT OF TEXAS:

      Petitioner files this First [Unopposed] Motion for Extension of Time to

File Petition for Review under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f). In support

of this motion, Petitioner shows the following:

1. The Court of Appeals for the Fifth District of Texas at Dallas rendered its Order

Denying Appellant’s Motion for Rehearing B.W.D. v. James W. Turnage and

Forensic DNA Drug Testing Services, Inc., No. 05-13-01733-CV on March 31, 2015.

The Petition for Review is due no later than May 15, 2015.

                                     Page 1 of 4
2.    Petitioner requests an extension of time of 14 days, to May 29, 2015. This is

Petitioner's first request for an extension of time in this case.

3.    Petitioner relies on the following facts as a reasonable explanation for the

requested extension of time. Petitioner's counsel, in addition to preparing a Petition

for Review in this case, has also devoted and must continue to devote time to the

following additional matters:

             Cause No. DC-12-05346; Susan Ashton v. KoonsFuller, P.C.; In the
             95th District Court of Dallas County, Texas: response to Motion for
             Summary Judgment

             Case No. 2:15-CV-00034-J; Lovell, Lovell, Newsom & Isern, LLP v.
             Julian Bivins, II; United States District Court for the Northern District
             of Texas, Amarillo Division: out of town depositions with necessary
             travel, other discovery, and briefing and preparation required;

             Cause No. 2012-DCV04088; Ashley Bowling v. Michael C. Graham and
             The Graham Law Firm, PLLC; In the 384th Judicial District of El Paso
             County, Texas: settlement details;

             Cause No. DC-14-04075; Robertson et al v. Shariati et al; In the 14th
             District of Dallas County, Texas: depositions, discovery
             supplementation, and briefing with preparation required;

             Cause No. 101782-E; Christina Lee Kite f/ka/ Christina Lee Barnhill v.
             Charles Edward King and Sprouse Shrader Smith, P.C.; In the 108th
             District Court of Potter County, Texas: depositions with travel
             required, other discovery and legal briefing and preparation;

             Cause No. D-506-CV-2014-00369; Purvis Operating Co. and Purvis Oil
             Co. v. Sean Guerrero; In the Fifth Judicial District of Lea County, New
             Mexico: legal briefing and out of town deposition; and

                                       Page 2 of 4
            Cause No. D-117-CV-2013-00306; Debbie Trujillo, Individually and as
            Personal Representative of the Estate of Harry Thompson, Deceased;
            Kelly Thompson; Michael Trujillo; and Bernadette Trujillo v.
            Presbyterian Healthcare Services d/b/a Espanola Hospital and W.
            Murray Ryan, M.D.; In the First Judicial District of Rio Arriba County,
            New Mexico: hearing, preparation, and travel.

4.    The undersigned has conferred with opposing counsel, who has opposition to

this requested extension.

      THEREFORE, Petitioner prays that this Court grant this motion for extension

of time.

                                     Respectfully submitted,

                                     THE PERRIN LAW FIRM
                                     1910 Pacific Avenue, Suite 6050
                                     Dallas, Texas, 75201
                                     Telephone: (214) 646-2004
                                     Facsimile: (214) 646-6117
                                     Email:      dougperrin@perrinlaw.org
                                                 markperrin@perrinlaw.org

                                     /s/Doug Perrin
                                     Doug Perrin
                                     State Bar No. 15796520
                                     J. Mark Perrin
                                     State Bar No. 24013313

                                     ATTORNEYS FOR PETITIONER




                                   Page 3 of 4
                      CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Jose Portela, attorney for Respondents, who indicated that this Motion is unopposed.

      Certified this 15th day of May, 2015.


                                       /s/Doug Perrin
                                       Doug Perrin


                           CERTIFICATE OF SERVICE

     This will certify that a true and correct copy of the above and foregoing
document was forwarded to counsel for the Respondents in the above cause as stated
below, on this the 15th day of May, 2015.

Jose Portela                                                     VIA E-SERVICE
The Beckham Group
3400 Carlisle, Suite 550
Dallas, Texas 75204

                                          /s/Doug Perrin
                                              Doug Perrin




                                     Page 4 of 4